 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          DANIEL ESPINOZA,                              CASE NO. C17-1709JLR

11                               Plaintiff,               ORDER DENYING STIPULATED
                   v.                                     MOTION TO RESET PRETRIAL
12                                                        DEADLINES
            CITY OF SEATTLE, et al.,
13
                                 Defendants.
14

15          Before the court is Plaintiff Daniel Espinoza and Defendants City of Seattle (“the

16   City”) and Thomas Mahaffey’s joint motion to reset the remaining pretrial deadlines in

17   this case. (See Stip. Mot. (Dkt. # 88).) Trial in this case is currently scheduled for May

18   18, 2020. (See Am. Sched. Order (Dkt. # 61) at 1.) However, due to the COVID-19

19   pandemic, General Order No. 02-20 went into effect on March 17, 2020. See W.D.

20   Wash. Gen. Order 02-20.) 1 That order states that “[a]ll civil and criminal hearings and

21
            1
             General Order 02-20 supersedes the previous General Order 01-20. (See W.D. Wash.
22   Gen. Order 02-20 at 4.)


     ORDER - 1
 1   trial dates . . . scheduled to occur before June 1, 2020, are continued pending further

 2   order of the Court.” (See id. at 2.) General Order 02-20 further states that “[s]cheduling

 3   orders in cases may need to be amended as appropriate on a case-by-case basis.” (Id.)

 4   The parties now move the court to “amend its scheduling order with respect to the

 5   remaining pretrial filings in this matter as soon as a new trial date is established.” (See

 6   Stip. Mot. at 2.)

 7          The court intends to honor, to the extent possible, trial dates currently set on or

 8   after June 1, 2020, which are not continued by General Order 02-20. The court further

 9   intends to reset trial dates for trials continued due to General Order 02-20 to the end of

10   the trial calendar, but also to advance those trial dates to openings in the court’s calendar

11   where possible, keeping in mind that criminal trials must take priority due to criminal

12   defendants’ speedy trial rights. Given the rapidly changing nature of the COVID-19

13   pandemic and the uncertainty it creates, at this time the court is not resetting pretrial

14   deadlines that do not require an in-court appearance in cases whose trial dates are

15   continued by General Order 02-20. The court expects parties to abide by currently

16   scheduled pretrial deadlines and to be prepared for trial regardless of when the court

17   resets the trial date.

18   //

19   //

20   //

21   //

22   //


     ORDER - 2
 1            For the above reasons, the court DENIES the parties’ stipulated motion (Dkt.

 2   # 88).

 3            Dated this 31st day of March, 2020.



                                                      A
 4

 5
                                                      JAMES L. ROBART
 6                                                    United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
